DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Application Status
This action is responsive to the claims filed 11 July 2022.
Claims 10-12 and 14-26 are currently pending and being examined. Claims 6-9 have been withdrawn from consideration.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 10-11, 16-19, 21, and 25-26 are rejected under 35 U.S.C. 103 as being unpatentable over Ehrmann (US 2010/0287881) in view of Ehrmann ‘400 (US 2012/0291400).

Claims 10 and 19, Ehrmann teaches a sealing station (3; Fig. 2) for manufacturing a skin pack (¶[0062]), the sealing station comprising: 
a sealing tool upper (21, 22, 23; Fig. 2) part with a first frame (21; Fig. 4) and a concave dome (23; see Fig. 3 showing a concave dome) comprising one or more air channels (vacuum lines 27; Fig. 4);
a sealing tool lower part (20; Fig. 4) with a second frame (20; Fig. 4) and a base holder (see Fig. 4 showing filled container 14 sitting in a base holder of lower tool 20);
wherein at least one of the sealing tool upper part (21; Fig. 4) and the sealing tool lower part (20; Fig. 4) is height-adjustably mounted to be brought closer to each other and to contact each other on their first and second frames and to thereby form a gas-tight sealing tool chamber (“as is shown in FIG. 4, the lower sealing tool part 20 and the upper sealing tool part 21 move together, in the process clamp the first web-like foil web 8 and the second web-like material 10 on all sides in the outer region, and a chamber is formed.” ¶[0059]); and
wherein the sealing station is operable to connect a base to a top film in a gastight manner by forming a sealing region (¶[0061]), wherein the top film is a skin film (¶[0062]); and
wherein the first frame of the sealing tool upper part (21; Fig. 4) and the second frame of the sealing tool lower part (20; Fig. 4) are configured to clamp a section of the base and a section of the top film outside of the sealing region so that they are sufficiently excluded from heating and deformation to prevent sealing of the section of the base and the section of the top film during the sealing process (“as is shown in FIG. 4, the lower sealing tool part 20 and the upper sealing tool part 21 move together, in the process clamp the first web-like foil web 8 and the second web-like material 10 on all sides in the outer region, and a chamber is formed.” ¶[0059]).
Ehrmann does not teach at least one of the first frame of the sealing tool upper part and the second frame of the sealing tool lower part is coolable by water-cooling channels running in the at least one of the first frame of the sealing tool upper part and the second frame of the sealing tool lower part. 
However, Ehrmann ‘400 teaches the first frame of the sealing tool upper part is coolable by water-cooling channels running in the at least one of the first frame of the sealing tool upper part (“Insertion of a new tool insert 27 takes place analogously in reverse order. The work carrier 26 may e.g., be implemented as a cooling plate comprising a water circuit, which is not shown. In this case, the lower surface of the cooling plate 26 is positioned on plane 31 in large-area contact with the heating plate 27” ¶[0038]).
Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to modify the device of Ehrmann, by having water cooled frame, as taught by Ehrmann ‘400, for cooling the tool insert via the frame, so the cooling water supply does not need to be separated from the tool and the cooling water does not need to be drained from the tool insert, therefore simplifying the steps to remove a tool insert. (Ehrmann ‘400 ¶[0019]) 

Claims 11 and 21, Ehrmann as modified by Ehrmann ‘400 teaches the sealing station according to claims 10 and 19, further comprising a height-adjustable sealing plate (Ehrmann: 22; Fig. 4), the sealing plate comprising a sealing surface which is suitable for connecting the base to the top film in a gas-tight manner by forming a sealing seam (Ehrmann: “FIG. 5 shows that the sealing plate 22 is moved towards the lower sealing tool part 20 and clamps the two web-like materials 8 and 10 for the sealing operation.” ¶[0061]).

Claims 16 and 25, Ehrmann as modified by Ehrmann ‘400 teaches the sealing station according to claims 10 and 19, wherein the sealing tool upper part comprises a sealing surface (Ehrmann: 22; Fig. 4) that is movable relative to the first frame and configured to be pressed onto the top film in order to connect the top film and the base together (Ehrmann: “FIG. 5 shows that the sealing plate 22 is moved towards the lower sealing tool part 20 and clamps the two web-like materials 8 and 10 for the sealing operation.” ¶[0061]).

Claims 17 and 26, Ehrmann as modified by Ehrmann ‘400 teaches the sealing station according to claims 10 and 19, wherein the first frame of the sealing tool upper part (Ehrmann: 21, 22, 23; Fig. 4) has a lower surface configured to contact the top film (Ehrmann: “FIG. 5 shows that the sealing plate 22 is moved towards the lower sealing tool part 20 and clamps the two web-like materials 8 and 10 for the sealing operation.” ¶[0060]), the dome extends above the lower surface of the first frame, and the sealing station is operable to form a vacuum between the dome and the top film, using the one or more air channels, so that the top film may be sucked into the dome and heated by the dome (Ehrmann: “a vacuum is created between the second web-like material (i.e. the lid foil) 10 and the heating plate 23 via vacuum lines 27. This causes an attraction and subsequently a location of the second web-like material 10 against the heating plate 23 for heating the second web-like material 10.” ¶[0060]).

Claim 18, Ehrmann as modified by Ehrmann ‘400 teaches the sealing station according to claim 17, wherein the sealing station is operable to form a vacuum between the top film and the base and establish atmospheric pressure above the top film, after the top film has been heated by the dome, to cause the top film to move toward the base (Ehrmann: “After the sealing of the first web-like material 8 with the second web-like material 10, the chamber is aerated, as is represented in FIG. 6, e.g. by opening the vacuum lines 27 to the surrounding atmosphere. This leads to the heated foil 10 lying against the product at least in some areas as a "second skin" and thus an optically attractive package being created due to the differential pressure between the interior of the container and the surrounding area and/or the shrinking capacity of the second web-like material 10.” ¶[0062]).


Claim 12 and 22 is rejected under 35 U.S.C. 103 as being unpatentable over Ehrmann (US 2010/0287881) in view of Ehrmann ‘400 (US 2012/0291400), further in view of Valli (US 2016/0355282).

Claims 12 and 22, Ehrmann as modified by Ehrmann ‘400 teaches the sealing station according to claims 10 and 19. 
Ehrmann as modified by Ehrmann ‘400 does not expressly disclose at least one of the first frame of the sealing tool upper part and the second frame of the sealing tool lower part is formed at least in sections from one of a plastic or a ceramic material.
However, Valli teaches at least one of the first frame of the sealing tool upper part and the second frame of the sealing tool lower part is formed at least in sections from one of a plastic or a ceramic material ("the construction materials of said machine are plastics materials or the like, metal, glass, ceramics, carbon materials or any other material allowing to make said machine while providing it with the above disclosed characteristics." Claim 19).
Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the applicant's claimed invention, to modify the device of Ehrmann as modified by Ehrmann ‘400, by making the sealing machine parts with plastic or ceramic, as taught by Valli, as obvious equivalent materials to make a sealing machine with.

Claims 14 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Ehrmann (US 2010/0287881) in view of Ehrmann ‘400 (US 2012/0291400), further in view of Garwood (US 5,534,282).

Claims 14 an 23, Ehrmann as modified by Ehrmann ‘400 teaches the sealing station according to claims 10 and 19.
Ehrmann as modified by Ehrmann ‘400 does not expressly disclose the second frame of the sealing tool lower part has a recess that accommodates an offset of the base in order not to deform the offset when the base and the top film are clamped between the first frame and the second frame.
However, Garwood teaches the second frame of the sealing tool lower part has a recess that accommodates an offset of the base in order not to deform the offset when the base and the top film are clamped between the first frame and the second frame (“the bases l are supported with the down turned outer edge 11 engaged on the peripherally outermost surface of the lip engaging surface 37 except in the overhang portions 41” col. 6 l. 10-13; see Fig. 11 showing a recess where the lip of the base 1 overhangs is not clamped by the upper or lower tool).
Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to modify the device of Ehrmann and Ehrmann ‘400, by having a recess, as taught by Garwood, to prevent damage to the container lip during the sealing process and to help maintain the container in a set position during the sealing process. 

Claims 15 and 24 is rejected under 35 U.S.C. 103 as being unpatentable over Ehrmann (US 2010/0287881) in view of Ehrmann ‘400 (US 2012/0291400), further in view of Lovas (US 3,303,628).

Claims 15 and 24, Ehrmann as modified by Ehrmann ‘400 teaches the sealing station according to claims 10 and 19. 
Ehrmann as modified by Ehrmann ‘400 does not expressly disclose the sealing tool lower part is at least partially replaceable in order to receive one of a plurality of bases, wherein each of the plurality of bases has a different shape, and wherein at least one of the plurality of bases has a tray shape.
However, Lovas teaches the sealing tool lower part is at least partially replaceable in order to receive one of a plurality of bases, wherein each of the plurality of bases has a different shape, and wherein at least one of the plurality of bases has a tray shape ("A set or cluster of forming molds 304 and a set or cluster of holding molds 305 are mounted on the mold support bracket 322 which is carried on the platform 323. The platform 323 is adjustable for alignment of the molds with the balance of the machine by means of leveling screw means 330, and the arrangement is such that the complete upper mold assembly may be removed from the platform to change mold sizes or for other purposes." col. 13 I. 59-66; col. 19 l. 51-59).
Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to modify the device of Ehrmann and Ehrmann ‘400, by having replaceable molds, as taught by Lovas, so the same machine is capable of sealing and forming different type of packages of different sizes and shapes. (Lovas col. 19 l. 51-59).  

Allowable Subject Matter
Claim 20 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments, see pages 9-10, filed 11 July 2022, with respect to the rejection(s) of claims 1 and 19 under 35 USC §103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground of rejection is made in view of Ehrmann (US 2012/0291400).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATIE L GERTH whose telephone number is (303)297-4602. The examiner can normally be reached Monday-Thursday 9am-4pm (MST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on (571)272-4472. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KATIE L GERTH/Examiner, Art Unit 3731                                                                                                                                                                                                         /THOMAS M WITTENSCHLAEGER/Examiner, Art Unit 3731